DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 21-38 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 and April 6, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 21 and 27 have been considered but are moot because the new ground of rejection has been made.
Applicant's arguments filed on March 4, 2021 have been fully considered but they are not persuasive. 
Re Claims 21, 27, and 37, Applicant stated on page 7 that claim 21 further specifies that an electrically-isolating and sterile drape is disposed between the surgical instrument and the instrument holder, and that power is wirelessly provided to the surgical instrument, with the electrically-isolating and sterile drape between the surgical instrument and the instrument holder. Applicant stated that the type of sterile drape, namely the type that provides electrical isolation is specified. 
Applicant argued that neither Tierney ‘181 nor Gazdzinski discloses the above limitation. Applicant argued that Gazdzinski fails in teaching or suggesting any device that wirelessly provides power to another device with a drape therebetween, and Tierney ‘181 teaches a sterile drape but does 
These arguments have been considered, but are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an electrically-isolating and sterile drape”) are not positively recited in the rejected claim(s). As previously pointed out in the response to arguments in the Final Rejection dated January 6, 2021, a sterile drape is not positively recited and is not required in any of the independent claims. 
In Claim 21, the structures that are required are an instrument holder, an instrument interface on the instrument holder, and a communication device disposed on the instrument holder. The instrument interface is operably couplable to the surgical instrument via a sterile adaptor, but the surgical instrument, the sterile adaptor, or the sterile drape secured by the sterile adaptor is not required by the claim. The limitation that the instrument interface is operably couplable to the surgical instrument via a sterile adaptor, is merely an intended use. Therefore, what is required in claim 21 is a communication device that is capable of wirelessly powering a surgical instrument through an electrically-isolating and sterile drape. Similarly for claim 37, “an electrically-isolating and sterile drape” is not required, and the instrument holder only needs to be capable of providing power to the surgical instrument with an electrically-isolating and sterile drape disposed therebetween. 
In the rejection, Tierney ‘181 was relied upon to teach the instrument interface included on the instrument holder and operably couplable to the surgical instrument via a sterile adaptor that secures a sterile drape to the instrument interface, the sterile drape permitting communication between the surgical instrument and the carriage link while maintaining a sterile barrier therebetween (Please refer to the citation in the rejection section). Tierney’181 explicitly discloses the instrument interface, the 
Additionally, further disclosure from Tierney ‘181 has been provided in the previous rejection and relied upon that the instrument holder and the surgical instrument are connected via magnetic coupling elements or inductive coupling with the sterile adaptor and the sterile drape therebetween for telemetry purposes in order to avoid contamination of the tool holder and possible cross contamination between patients (col. 10, fig. 9). 
Therefore, the only component that is missing in Moll as modified by Whitman, Banik, and Tierney'181 is that the communication device capable of wirelessly providing power to the surgical instrument with the sterile drape disposed therebetween. 
Tierney’181 already provides disclosure of magnetic coupling or inductive coupling between the instrument holder and the instrument with the sterile drape disposed therebetween to reduce cross contamination between patients. 
Therefore, it would have been obvious to modify Moll as modified by Whitman, Banik, and Tierney'181 so that the communication device on the instrument holder is capable of wirelessly providing power to the instrument by the teaching of Gazdzinski where an endoscopic smart probe is wirelessly powered by an external device with a barrier therebetween, which in this case is the patient’s tissue. The patient’s tissue is an electrically-isolating and sterile barrier. The power transmission and the data communication between the external device and the endoscopic smart probe are being done wirelessly, and the patient tissue does not provide direct electrical connection between the two devices. Additionally, there’s no invasive surgical procedure being done on the patient’s tissue that the patient’s tissue provides sterile barrier where the non-sterile external device doesn’t contaminate the environment of the endoscopic smart probe. Therefore, Gazdzinski teaches a device that is capable of 
Given the problem addressed in Tierney’181 of cross contamination between patients and Banik of interconnection cost and complexity reduced by setting a wireless connection, there would have been a motivation for one of ordinary skill in the art to use the teaching of Gazdzinski to modify the communication device to wirelessly provide power to the instrument in order to reduce cross contamination and simplify the connections of devices by using wireless connection. 
Furthermore, Claim 37 has been alternatively rejected under Moll in view of Banik, Gazdzinski, and Watkins. Please refer to the rejection section below. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-19, 21 and 22 of U.S. Patent No. 10,342,625. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of patent ‘625 contain all the subject matter claimed in the claims of instant application.
Claim 1 of the patent ‘625 reads on claim 21 of the instant application. 
Claim 2 of the patent ‘625 reads on claim 22 of the instant application. 
Claim 3 of the patent ‘625 reads on claim 23 of the instant application. 
Claim 4 of the patent ‘625 reads on claim 24 of the instant application. 
Claim 7 of the patent ‘625 reads on claim 25 of the instant application. 
Claim 9 of the patent ‘625 reads on claim 26 of the instant application. 
Claim 10 of the patent ‘625 reads on claim 27 of the instant application. 

Claim 12 of the patent ‘625 reads on claim 29 of the instant application. 
Claim 13 of the patent ‘625 reads on claim 30 of the instant application. 
Claim 14 of the patent ‘625 reads on claim 31 of the instant application. 
Claim 15 of the patent ‘625 reads on claim 32 of the instant application. 
Claim 16 of the patent ‘625 reads on claim 33 of the instant application. 
Claim 17 of the patent ‘625 reads on claim 34 of the instant application. 
Claim 18 of the patent ‘625 reads on claim 35 of the instant application. 
Claim 19 of the patent ‘625 reads on claim 36 of the instant application. 
Claim 21 of the patent ‘625 reads on claim 37 of the instant application. 
Claim 22 of the patent ‘625 reads on claim 38 of the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 25, 27, 31, 32, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (US 2002/0082612) and in view of Whitman et al. (US 6793652),  Banik et al. (US 6,770,027), Tierney et al. (US 6,331,181), hereinafter “Tierney ’181”, and Watkins et al. (US 6,393,314), hereinafter “Watkins”. 
Re Claims 21 and 22, Moll discloses a telesurgical manipulator (para. [0071], fig. 5, robotic manipulator arm assemblies 310, para. [0242], manipulator 310, fig. 28), comprising: 
an instrument holder adapted to releasably mount a surgical instrument (para. [0073], fig. 5, carriage 314); 
an instrument interface included on the instrument holder (para. [0089], fig. 9C, a manual tool articulation bracket 370) and operably couplable to the surgical instrument (fig. 9C, para. [0089]). 
Moll et al. discloses connection between a manipulator arm (element 395, element 312) and insertion axis (element 310 - manipulator assembly) to transmits positional data to the control station and be controlled by the master controls (paragraph 68, 70, 73). The manipulator arm (element 395 - set-up joints) include joint sensors which transmit signals to the processor indicating the position of the remote center of rotation (paragraph 68). The robotic arm and insertion axis (element 310) can be operably connected to one or more of the master controls (element 210) so that the movement of instruments mounted on the robotic arms is controlled by the manipulation of the master controls (paragraph 70). The instruments 100 carried on the robotic arm assemblies 310 have end effectors. Movement of the end effectors relative to the ends of the shafts of the instruments is also controlled by the master controls (paragraph 70). Additionally, the slave clutching system shows connection between the manipulator arm and the insertion axis as the clutch button is depressed, the control between master and slave manipulator is interrupted to cause the translational movements of the slave manipulator to float (paragraph 159). 
	Moll et al. also discloses that mounting a particular tool on a manipulator will automatically transmit signals identifying the tool to the control system (paragraph 135). Since the surgical instrument and carriage link is connected through the surgical instrument interface (paragraph 72, paragraph 73), 
	As there is communication between the manipulator arm and the carriage link in the insertion axis mechanism and between the carriage link and the surgical instrument, it would have been obvious to make the already existing connection wireless communication, as this communications means is notorious in the art. 
Moll is silent regarding the instrument interface operably couplable to the surgical instrument via a sterile adaptor that secures an electrically-isolating and sterile drape to the instrument interface, the sterile drape permitting communication between the surgical instrument and the instrument holder while maintaining an electrically-isolating and sterile barrier therebetween. Moll is also silent regarding a communication device disposed on the instrument holder that wirelessly communicates with the surgical instrument, with the electrically-isolating and sterile drape disposed therebetween, and that wirelessly provides power to the surgical instrument, with the electrically-isolating and sterile drape disposed therebetween. 
However, Whitman teaches an electro-mechanical surgical device (10, fig. 1) connected to a surgical instrument. The electro-mechanical surgical device includes a control system (122 - controller) and a remote control unit (148 - wireless RCU, fig. 11, column 10, line 47 – column 12, line 14; wireless RCU includes a controller 322 and wireless receiver/transmitter 342, used to control the operation of the electro-mechanical surgical device 10 and any surgical instrument or attachment attached to the flexible shaft 20 via wireless link 160) configured to communicate with the control system (via wireless transceiver 140) to control the motor system via the control system (columns 3, lines 12- 17, fig. 7; columns 4, 6, 7, and 10; claims 1, 5, 6, 7).  Whitman et al. also teaches that encoders, which include a Hall-effect device, a first sensor and second sensor, outputs signal representative of the rotational position of the respective draft shafts 30, 32 as well as rotational direction thereof. The output of each encoder is transmitted via a respective line 110, 112 of data transfer cable 38 to controller 122. The 
Banik et al. teaches wireless transceivers (element 1360a and element 1360b) in the endoscope and the computer for the purpose of reducing interconnection cost and complexity and isolating the sterile endoscope from non-sterile parts (column 5, line 52 - column 6, 26; columns 5-7). Control signals are sent from the computer to the endoscope portion via the wireless transceivers. The control signals include those that are sent from drivers associated with the electronic interface (1360b) to the actuators (1310). Data is also sent from the endoscope (1300) to the computer (1354) via wireless transceivers, including imaging data from the camera (1322) as well as data from strain gauges, depth gauges, etc. (column 5, line 52 - column 6, 26, Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll, by adding a communication device, having a controller and a wireless receiver/transmitter, disposed on the instrument holder and by adding a wireless transceiver and a controller to the surgical instrument, such that the communication device wirelessly communicates with the surgical instrument, with the electrically-isolating and sterile drape disposed therebetween, as taught by Whitman and Banik et al., for the purpose of controlling the operation of the surgical instrument via wireless link (Whitman, column 11, lines 39 – 44) for the benefit of reducing interconnection cost and complexity (Banik et al., columns 5-7). 
Additionally, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify wired connections between the claimed features in Moll et al. (between the manipulator arm and the carriage link in the insertion axis mechanism; between the carriage link and the surgical instrument) to include wireless connections (between control systems and surgical instrument/endoscope) taught by Whitman and Banik et al. because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, wired connections and wireless connections perform the same general and predictable functions, the predictable function being transferring data communication. Since each individual element and its function are shown in the prior art, albeit shown in separate references the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of wired connections by replacing it with wireless connections. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
While Moll et al. discloses the instrument interface (para. [0089], fig. 9C, a manual tool articulation bracket 370) included on the instrument holder operably couplable to the surgical instrument (element 100) (Moll et al., Fig. 5, 5A, 6, element 314 (carriage link) releasably mount element 108 and element 108 arranged to releasably couple element 100 (the instrument), paragraph 72, paragraph 73: carriages driven to translate along a linear guide formation 316 of the arm (312) in the direction of arrows P), Moll et al. is silent regarding the instrument interface operably couplable to the surgical instrument via a sterile adaptor that secures an electrically-isolating and sterile drape to the instrument interface, the sterile drape permitting communication between the surgical instrument and the instrument holder while maintaining an electrically-isolating and sterile barrier therebetween. 
However, Tierney ’181 discloses an instrument interface (carriage 58, fig. 9; carriage PCB, fig. 8) included on the instrument holder (carriage 58, fig. 9) and operably couplable to the surgical instrument (tool 149, fig. 9; tool 126, fig. 8) via a sterile adaptor (SA 128, fig. 9; sterile adaptor 142, 124 in fig. 8), that secures an electrically-isolating and sterile drape to the instrument interface, the sterile drape permitting communication between the surgical instrument and the carriage link while maintaining an electrically-isolating and sterile barrier therebetween (fig. 9; fig. 8, fig. 12; col. 5, "A sterile drape covers at least a portion of the manipulator. ... An adaptor is disposed adjacent the sterile drape between the holder and the interface."; col. 10, "a sterile drape will often cover at least a portion of the cart and manipulator structures to maintain the sterile environment around the patient. As tools 54 will be removed and replaced repeatedly during many procedures, the tool holder could potentially be exposed to contamination if the interface directly engages the tool holder. White interface 110 is described herein with reference to mechanical, electrical, and magnetic coupling elements, it should be understood that a wide variety of telemetry modalities might be used, including infrared, inductive coupling, or the like. Referring to Figs. 7A-7E, adaptor 128 generally includes a tool side 130 and a holder side 132.”; fig. 14A-C). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify Moll as modified by Whitman, and Banik, by adding a sterile adaptor operably coupling the instrument interface and the surgical instrument, securing an electrically-isolating and sterile drape to the instrument interface, and the sterile drape permitting communication between the surgical instrument and the instrument holder while maintaining an electrically-isolating and sterile barrier therebetween, as taught by Tierney ‘181, for the purpose of maintaining the sterile environment around the patient and avoiding contamination of the tool holder and possible cross contamination between patients (Tierney ’181, col. 10). 
Tierney ’181 further discloses a sterile adaptor for coupling interface 110 to the tool holder of the manipulator assembly to avoid contamination of the tool holder and possible cross contamination between patients. Tierney’181 further discloses that while the interface 110 is described herein with reference to mechanical, electrical, and magnetic coupling elements, it should be understood that a wide variety of telemetry modalities might be used, including infrared, inductive coupling, or the like (col. 10). Therefore, Tierney '181 teaches the connection between the carriage and the surgical 
Moll, Whitman, Banik, and Tierney'181 are silent regarding the communication device wirelessly providing power to the surgical instrument with the electrically-isolating and sterile drape disposed therebetween.
Watkins discloses a surgical system (abstract) and teaches inductive coupling used to connect RF power source 157 (FIG. 2) to ablative device 190. A sterile barrier 222 is placed between the RF power source 157 and the non-operating (proximal) end 224 of ablative device 190. Conductors 210 and 220 are terminated in coil 226 which is inductively coupled to a surrounding coil 228 on the other side of the sterile barrier 222 (fig. 2, fig. 4, col. 4, lines 42-64). Watkins discloses the RF power source 157 capable of wirelessly providing power to the ablative device 190 with an electrically-isolating and sterile barrier disposed therebetween. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll as modified by Whitman, Banik, and Tierney ‘181, by adding a power source and a primary transformer part to the communication device and a secondary transformer part to the surgical device such that the communication device wirelessly provides power to the surgical instrument via magnetic inductive coupling with the electrically-isolating and sterile drape disposed therebetween, as taught by Watkins, for the purpose of maintaining a sterile barrier between the surgical device and the power source and providing power to the surgical instrument in an isolated environment (fig. 2, fig. 4, col. 4, lines 42-64). 

Re Claim 25, Moll discloses a manipulator arm (element 312) rotatably coupled (ref# 326, Fig. 5A, Fig. 5) to the instrument holder (paragraph 76).
Moll further discloses connection between a manipulator arm (element 395, element 312) and 
Moll is silent regarding the communication device wirelessly communicates with a wireless transceiver disposed in a manipulator arm.
However, as the connection between the manipulator arm and the instrument holder is disclosed in Moll, it would have been obvious to make the already existing connection wireless. 
Banik teaches wireless transceivers (element 1360a and element 1360b) in the endoscope and the computer for the purpose of reducing interconnection cost and complexity and isolating the sterile endoscope from non-sterile parts (column 5, line 52 - column 6, 26). Control signals are sent from the computer to the endoscope portion via the wireless transceivers. The control signals include those that are sent from drivers associated with the electronic interface (1360b) to the actuators (1310). Data is also sent from the endoscope (1300) to the computer (1354) via wireless transceivers, including imaging data from the camera (1322) as well as data from strain gauges, depth gauges, etc. (column 5, line 52 - column 6, 26, Fig. 13). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins, by adding a wireless transceiver in the communication device and another wireless transceiver in the 

Re Claims 27 and 32, Moll discloses a telesurgical manipulator system (para. [0071], fig. 5, robotic manipulator arm assemblies 310, para. [0242], manipulator 310, fig. 28), comprising: 
an instrument holder (para. [0073], fig. 5, carriage 314); and 
a surgical instrument (para. [0073], fig. 5, instrument 100), 
wherein the surgical instrument is releasably mountable to the instrument holder (para. [0073], fig. 5, the instrument 100 is typically releasably mounted on a carriage 314).
Moll et al. discloses connection between a manipulator arm (element 395, element 312) and insertion axis (element 310 - manipulator assembly) to transmits positional data to the control station and be controlled by the master controls (paragraph 68, 70, 73). The manipulator arm (element 395 - set-up joints) include joint sensors which transmit signals to the processor indicating the position of the remote center of rotation (paragraph 68). The robotic arm and insertion axis (element 310) can be operably connected to one or more of the master controls (element 210) so that the movement of instruments mounted on the robotic arms is controlled by the manipulation of the master controls (paragraph 70). The instruments 100 carried on the robotic arm assemblies 310 have end effectors. Movement of the end effectors relative to the ends of the shafts of the instruments is also controlled by the master controls (paragraph 70). Additionally, the slave clutching system shows connection between the manipulator arm and the insertion axis as the clutch button is depressed, the control between master and slave manipulator is interrupted to cause the translational movements of the slave manipulator to float (paragraph 159). 
	Moll et al. also discloses that mounting a particular tool on a manipulator will automatically 
	As there is communication between the manipulator arm and the carriage link in the insertion axis mechanism and between the carriage link and the surgical instrument, it would have been obvious to make the already existing connection wireless communication. 
Moll is silent regarding a communication device carried by the instrument holder configured for providing power to the surgical instrument with the electrically-isolating and sterile barrier disposed therebetween and a surgical instrument (para. [0073], fig. 5, instrument 100) that wirelessly communicates with the communication device such that operational commands are received from the communication device, wherein the surgical instrument includes an instrument data transmitter for communication with the communication device with an electrically-isolating and sterile barrier disposed therebetween. 
However, Whitman teaches electro-mechanical surgical device (10, fig. 1) connected to a surgical instrument. The electro-mechanical surgical device includes a control system (122 - controller) and a remote control unit (148 - wireless RCU, fig. 11, column 10, line 47 – column 12, line 14; wireless RCU includes a controller 322 and wireless receiver/transmitter 342, used to control the operation of the electro-mechanical surgical device 10 and any surgical instrument or attachment attached to the flexible shaft 20 via wireless link 160) configured to communicate with the control system (via wireless transceiver 140) to control the motor system via the control system (columns 3, lines 12- 17, fig. 7; columns 4, 6, 7, and 10; claims 1, 5, 6, 7).  Additionally, Whitman et al. also teaches that encoders, which include a Hall-effect device, a first sensor and second sensor, outputs signal representative of the rotational position of the respective draft shafts 30, 32 as well as rotational direction thereof. The output of each encoder is transmitted via a respective line 110, 112 of data transfer cable 38 to 
Banik et al. teaches wireless transceivers (element 1360a and element 1360b) in the endoscope and the computer for the purpose of reducing interconnection cost and complexity and isolating the sterile endoscope from non-sterile parts (column 5, line 52 - column 6, 26; columns 5-7). Control signals are sent from the computer to the endoscope portion via the wireless transceivers. The control signals include those that are sent from drivers associated with the electronic interface (1360b) to the actuators (1310). Data is also sent from the endoscope (1300) to the computer (1354) via wireless transceivers, including imaging data from the camera (1322) as well as data from strain gauges, depth gauges, etc. (column 5, line 52 - column 6, 26, Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll, by adding a communication device, having a controller and a wireless receiver/transmitter, disposed on the instrument holder, and by adding a wireless transceiver/data transmitter and a controller to the surgical instrument, such that operational commands are received from the communication device to the surgical instrument, wherein the wireless receiver/transmitter in the instrument holder wirelessly communicates with the wireless transceiver in surgical instrument with an electrically-isolating and sterile barrier disposed therebetween, as taught by Whitman and Banik, for the purpose of controlling the operation of the surgical instrument via wireless link (Whitman, column 11, lines 39 – 44) for the benefit of reducing interconnection cost and complexity (Banik et al., columns 5-7). 
Additionally, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify wired connections between the claimed features in Moll et al. (between the manipulator arm and the carriage link in the insertion axis mechanism; between the carriage link and the surgical instrument) to include wireless connections (between control systems and surgical instrument/endoscope) taught by Whitman and Banik et al. because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, wired connections and wireless connections perform the same general and predictable functions, the predictable function being transferring data communication. Since each individual element and its function are shown in the prior art, albeit shown in separate references the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of wired connections by replacing it with wireless connections. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
	Tierney ’181 discloses a sterile adaptor for coupling interface 110 to the tool holder of the manipulator assembly to avoid contamination of the tool holder and possible cross contamination between patients. Tierney’181 further discloses that while the interface 110 is described herein with reference to mechanical, electrical, and magnetic coupling elements, it should be understood that a wide variety of telemetry modalities might be used, including infrared, inductive coupling, or the like (col. 10). Therefore, Tierney '181 teaches the connection between the carriage and the surgical instrument (and its interface) through the sterile adaptor via magnetic coupling elements and inductive coupling (Fig. 9).
	Moll as modified by Whitman and Banik is silent regarding the communication device including a primary transformer part and providing power to the surgical instrument and the surgical instrument including a secondary transformer part to receive power from the communication device with the electrically-isolating and sterile barrier disposed therebetween. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll as modified by Whitman, Banik, and Tierney ‘181, by adding a power source and a primary transformer part to the communication device and a secondary transformer part to the surgical device such that the communication device is configured for wirelessly providing power to the surgical instrument via magnetic inductive coupling with the electrically-isolating and sterile drape disposed therebetween, as taught by Watkins, for the purpose of maintaining a sterile barrier between the surgical device and the power source and providing power to the surgical instrument in an isolated environment (fig. 2, fig. 4, col. 4, lines 42-64). 

Re Claim 31, Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins discloses the claimed invention substantially as claimed, as set forth above for claim 27. 
While Moll discloses the instrument interface (para. [0089], fig. 9C, a manual tool articulation bracket 370) included on the instrument holder operably couplable to the surgical instrument (element 100) (Moll et al., Fig. 5, 5A, 6, element 314 (carriage link) releasably mount element 108 and element 108 arranged to releasably couple element 100 (the instrument), paragraph 72, paragraph 73: carriages driven to translate along a linear guide formation 316 of the arm (312) in the direction of arrows P), Moll et al. is silent regarding the instrument interface operably couplable to the surgical instrument via a 
However, Tierney ’181 discloses an instrument interface (carriage 58, fig. 9; carriage PCB, fig. 8) included on the instrument holder (carriage 58, fig. 9) and operably couplable to the surgical instrument (tool 149, fig. 9; tool 126, fig. 8) and the surgical instrument releasably mountable to the instrument holder (figs. 9C-D, [0072], [0073]) via a sterile adaptor (SA 128, fig. 9; sterile adaptor 142, 124 in fig. 8), that secures a sterile drape to the instrument interface, the sterile drape permitting communication between the surgical instrument and the instrument holder while maintaining a sterile barrier therebetween (fig. 9; fig. 8, fig. 12; col. 5, "A sterile drape covers at least a portion of the manipulator. ... An adaptor is disposed adjacent the sterile drape between the holder and the interface."; col. 10, "a sterile drape will often cover at least a portion of the cart and manipulator structures to maintain the sterile environment around the patient. As tools 54 will be removed and replaced repeatedly during many procedures, the tool holder could potentially be exposed to contamination if the interface directly engages the tool holder. White interface 110 is described herein with reference to mechanical, electrical, and magnetic coupling elements, it should be understood that a wide variety of telemetry modalities might be used, including infrared, inductive coupling, or the like. Referring to Figs. 7A-7E, adaptor 128 generally includes a tool side 130 and a holder side 132.”; fig. 14A-C).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins, by adding a sterile barrier including a sterile drape and a sterile adaptor, wherein a sterile adaptor operably coupling the instrument interface and the surgical instrument and wherein the surgical instrument is releasably mountable to the carriage link via a sterile adaptor, the sterile adaptor securing a sterile drape to the manipulator, and the sterile barrier permitting communication between the surgical 
Re Claim 35, Moll discloses that the surgical instrument has an end effector selected from the group consisting of jaws, scissors, graspers, needle holders, micro-dissectors, staple appliers, tackers, suction irrigation tools, clip appliers, cutting blades, cautery probes, irrigators, catheters, and suction devices (para. [0013], endoscope, [0078], scissors, pliers for use as needle drivers, irrigation, clip applier, [0079] jaw). 
Re Claim 36, Moll discloses a manipulator arm (element 312) coupled (ref# 326, Fig. 5A, Fig. 5) to the instrument holder (paragraph 76).
Moll further discloses connection between a manipulator arm (element 395, element 312) and the instrument holder to transmits positional data to the control station and be controlled by the master controls (paragraph 68, 70, 73). The manipulator arm (element 395 - set-up joints) include joint sensors which transmit signals to the processor indicating the position of the remote center of rotation (paragraph 68). The robotic arm and insertion axis (element 310) can be operably connected to one or more of the master controls (element 210) so that the movement of instruments mounted on the robotic arms is controlled by the manipulation of the master controls (paragraph 70). Additionally, the slave clutching system shows connection between the manipulator arm and the insertion axis as the clutch button is depressed, the control between master and slave manipulator is interrupted to cause the translational movements of the slave manipulator to float (paragraph 159). 
Moll is silent regarding a wireless transceiver disposed in the manipulator arm, wherein the communication device is further configured to communicate wirelessly with the wireless transceiver disposed in the manipulator arm.
However, as the connection between the manipulator arm and the instrument holder is 
Banik teaches wireless transceivers (element 1360a and element 1360b) in the endoscope and the computer for the purpose of reducing interconnection cost and complexity and isolating the sterile endoscope from non-sterile parts (column 5, line 52 - column 6, 26). Control signals are sent from the computer to the endoscope portion via the wireless transceivers. The control signals include those that are sent from drivers associated with the electronic interface (1360b) to the actuators (1310). Data is also sent from the endoscope (1300) to the computer (1354) via wireless transceivers, including imaging data from the camera (1322) as well as data from strain gauges, depth gauges, etc. (column 5, line 52 - column 6, 26, Fig. 13). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins, by adding a wireless transceiver in the communication device and another wireless transceiver in the manipulator arm and configuring wireless communication between the two, as taught by Banik, for the purpose of reducing interconnection cost and complexity and isolating the sterile surgical instrument and the instrument interface from non-sterile parts.  

Claims 23, 24, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (US 2002/0082612) as modified by Whitman et al. (US 6793652), hereinafter “Whitman", Banik et al. (US 6,770,027), Tierney et al. (US 6,331,181), hereinafter “Tierney ’181”, and Watkins et al. (US 6,393,314), hereinafter “Watkins”, as applied to claims 21 and 27 above, and further in view of Tierney et al. (US 2002/0032451), hereinafter “Tierney ’451”.
Re Claims 23 and 33, Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins discloses the claimed invention substantially as claimed, as set forth above for claim 21 and claim 27, respectively. 
Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins is silent regarding the 
However, Tierney ’451 teaches the tool/adaptor hardware signal path (Fig. 9). A remote interface adaptor (RIA, element 56), which is a remote printed circuit assembly (PCA) used by processor (element 152) in control station is provided for each of the robotic arms of the system, typically including one PCA for the endoscope and two PCA's for the two surgical end effectors. The RIA also comprises a processor and couples the processor to the carriage (element 58) of manipulator. The RIAs perform local processing for the manipulators, set-up joints, and/or tools, and communicate with processor (element 152) using a high-level language. Carriage (element 58), in turn, coupled to the surgical instrument (element 54) by surgical instrument interface (element 128) (paragraph 79). Reed switch, acting as a tool sensor, mounted on the carriage may be actuated by a magnet mounted on the surgical instrument. Electrical coupling of the instrument memory (element 126) and an electrical loop-back circuit (ref# 149) connecting pins of instrument each act as independent tool sensors. An end-of-use detector such as a low resistance timed fuse may change an electrical characteristic of the loop-back circuit to disqualify tools past the end of their safe lives (paragraph 80). 
Tierney ’451 discloses a circuit diagram (Fig. 8) that illustrates the coupling of instrument memory (element 126) and adaptor memory (144) in carriage printed circuit board to the wiring hardness of the manipulator. The electrically coupling of tool memory (126) with the wiring of the manipulator may be used to sense the presence of the tool. Similarly, the electrical coupling between the manipulator wiring system and adaptor memory (144) may be used as an adaptor engagement sensor (paragraph 75). 
In summary, the functional connection (Fig. 9) that illustrates the signal path between the surgical instrument (element 54) and the carriage (element 58) through the surgical instrument interface (element 128). Also, the wiring diagram for the surgical instrument, carriage, and the surgical 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins, by adding a printed circuit board to the communication device in the instrument holder and an instrument memory and tool sensors in the surgical instrument and building functional connection for signal path between the surgical instrument and the communication device so that the communication device receives data of instrument identification and state, as taught by Tierney ’451, for the purpose of the robotic system reconfiguring its programming and indicating tool-specific information, including tool life data (paragraph 80, Abstract). 
	Re Claims 24 and 34, Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins discloses the claimed invention substantially as claimed, as set forth above for claim 21 and claim 27, respectively.
Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins is silent regarding the communication device further comprises a printed circuit assembly for transmitting data selected from the group consisting of a system state, a sterile adaptor state, LED control, a clutch button state, and a Hall-effect sensor state.
As described for Claim 23, Tierney ’451 teaches the functional connection (Fig. 9) that illustrates the signal path between the surgical instrument interface (element 128), carriage (element 58), the RIA (remote interface adaptor) with a PCA and a processor, which communicates with the processor (element 152) in the control station (paragraph 79). Thus, the instrument state and instrument identification data that carriage and the surgical instrument interface receive from the surgical instrument are transmitted to RIA and the control station. Furthermore, Tierney et al. teaches printed circuit board in the carriage. 
“Referring now to Fig. 8, an exemplary circuit diagram illustrates the coupling of tool memory 126 and adaptor memory 144 to the wiring harness of the manipulator. The electrically coupling of tool memory 126 with the wiring of the manipulator may be used to sense the presence of the tool", fig. 8). Fig. 9 indicates the adaptor signal from the adaptor 128 gets transmitted via communication device of the carriage 58 and RIA 56 to processor 152. Fig. 11 and 12 shows the sterile adaptor state being transmitted.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins, by adding a printed circuit assembly in the communication device in the instrument holder, adding adaptor memory to the instrument interface, adding a remote interface adaptor with printed circuit assembly and processor to the robotic arm of the system, and further building functional connection for signal path among the carriage link, the remote interface adaptor, and the processor in the control station to transmit a sterile adaptor state, as well as instrument state and identification data, from the instrument holder to RIA and control station, as taught by Tierney ’451, for the purpose of the robotic system reconfiguring its programming and indicating tool-specific information, including tool life data (paragraph 80, Abstract). 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (US 2002/0082612) as modified by Whitman et al. (US 6793652), hereinafter “Whitman", Banik et al. (US 6,770,027), Tierney et al. (US 6,331,181), hereinafter “Tierney ’181”, and Watkins et al. (US 6,393,314), , as applied to claim 21 above, and further in view of Hochmair et al. (US 2005/0283207), hereinafter “Hochmair”.
Re Claim 26, Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins discloses the claimed invention substantially as claimed, as set forth above for claim 21. 
Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins discloses the wireless transceiver in the communication device communicating with the wireless transceiver in the surgical instrument, wherein the surgical instrument includes an instrument data transmitter for communication with the communication device with a sterile barrier disposed therebetween, as discussed above in Claim 21. 
Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins is silent regarding the communication device including a differential driver coupled to a coil to transmit data to the surgical instrument via a magnetic coupling and wherein the surgical instrument includes a pair of differential sensors to receive the data via the magnetic coupling. 
However, Hochmair discloses a low-power implant system that includes duplex transmission and teaches a device including a differential driver coupled to a coil to transmit data to another device via a magnetic coupling, and wherein the surgical instrument includes a pair of differential sensors to receive the data via the magnetic coupling (para. [0010], [0041], [0045], fig. 5, para. [0051]-[0055], fig. 12). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins, by including a differential driver coupled to a coil in the communication device to transmit data to the surgical instrument via a magnetic coupling and including a pair of differential sensors in the surgical instrument to receive the data via the magnetic coupling, as taught by Hochmair, for the purpose of bi-directional communication with and control of instrumentations through a barrier from the system 
In an alternative rejection, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify by including a differential driver coupled to a coil in the communication device to transmit data to the surgical instrument via a magnetic coupling and including a pair of differential sensors in the surgical instrument to receive the data via the magnetic coupling because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, the wireless transceiver in Modified Moll and the magnetic coupling transmission in Hochmair perform the same general and predictable function, the predictable function being bi-directional communication of data and transmitting control signal of the surgical instrument from the carriage link. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of wireless transceivers by replacing it with magnetic coupling data transceiver. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Rationale B. 

Claims 28, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (US 2002/0082612) and in view of Whitman et al. (US 6793652), hereinafter “Whitman", Banik et al. (US 6,770,027), Tierney et al. (US 6,331,181), hereinafter “Tierney ’181”, and Watkins et al. (US 6,393,314), hereinafter “Watkins”, as applied to claim 28 above, and further in view of Frazier et al. (US 2004/0030233), hereinafter “Frazier” and Sitzmann (US 2006/0020167).
Re Claims 28, 29, and 30, Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins 
Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins discloses the wireless transceiver in the instrument holder communicating with the wireless transceiver in the surgical instrument, wherein the surgical instrument includes an instrument data transmitter for communication with the communication device with a sterile barrier disposed therebetween, as discussed above in Claim 28. 
Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins is silent regarding the wireless data transceiver in the surgical instrument including an instrument optical data transmitter, which includes a light transmitter, and including an optical sensor that receives data from a light transmitter of the link communication device. 
Examiner’s note: "[A] light transmitter of the communication device" is not positively recited; therefore, as long as the wireless data transceiver in the surgical instrument includes an optical sensor, it is capable of receiving data from a light transmitter of the communication device, but it is not required to receive data from a light transmitter of the communication device if the link communication device does not contain an optical transceiver.
However, Frazier teaches a communication system for use with magnetic resonance imaging systems that includes a first communication unit positioned within a shielded housing on an interior side of the isolation barrier, the first communication unit including a first receiver and a first transmitter. The communication system also includes a second communication unit positioned on an exterior side of the isolation barrier, the second communication unit including a second receiver and a second transmitter. The first communication unit and the second communication unit communicate via transmission of optical energy between the first light transmitting device and the second light transmitting device (abstract, para. [0047], fig. 1A). 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll as modified by Whitman, Banik, Tierney ‘181, and Watkins, by including, in the wireless data transceiver in the surgical instrument, an instrument optical data transceiver, which has a light transmitter and an optical sensor that receives data from a light transmitter of the communication device, and including, in the wireless data transceiver in the instrument holder, an optical data transceiver, as taught by Frazier, for the purpose of bi-directional communication with and control of instrumentations through a barrier from the instrument holder (para. [0012]) and for the purpose of avoiding interference between equipment and using a short range optic wireless transmission between the carriage link and the instrument (Sitzmann, para. [0114]). 
In an alternative rejection, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the wireless transceiver in the surgical instrument to include optical data transceiver with the light transmitter and an optical sensor because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, the wireless transceiver in Modified Moll and the optical transceiver in Frazier perform the same general and predictable function, the predictable function being bi-directional communication of data and transmitting control signal of the surgical instrument from the carriage link. Since each KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Rationale B. 

Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (US 2002/0082612) in view of Banik et al. (US 6,770,027), and Gazdzinski (US 7,914,442), or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Moll et al. (US 2002/0082612) in view of Banik et al. (US 6,770,027), Gazdzinski (US 7,914,442), and Watkins et al. (US 6,393,314), hereinafter “Watkins”. 
Re Claims 37 and 38, Moll discloses a telesurgical manipulator system (para. [0071], fig. 5, robotic manipulator arm assemblies 310, para. [0242], manipulator 310, fig. 28), comprising: 
an instrument holder coupled to a manipulator arm (para. [0073], fig. 5, carriage 314), 
a surgical instrument (para. [0073], fig. 5, instrument 100), 
wherein the surgical instrument is releasably mountable to the instrument holder (para. [0073], fig. 5, the instrument 100 is typically releasably mounted on a carriage 314), and 
Moll et al. is silent regarding the instrument holder including a first wireless transceiver and a second wireless transceiver, the first wireless transceiver being configured to communicate wirelessly with a third wireless transceiver disposed in the manipulator arm; a surgical instrument having a fourth wireless transceiver configured to communicate wirelessly with the second wireless transceiver, wherein the instrument holder is configured to provide power wirelessly to the surgical instrument mounted to the instrument holder with a sterile drape disposed therebetween.

	Moll et al. also discloses that mounting a particular tool on a manipulator will automatically transmit signals identifying the tool to the control system (paragraph 135). Since the surgical instrument and carriage link is connected through the surgical instrument interface (paragraph 72, paragraph 73), the carriage link and surgical instrument is also operably coupled and communicating. 
	As there is communication between the manipulator arm and the carriage link and between the carriage link and the surgical instrument, it would have been obvious to make the already existing connection wireless communication. 
	Banik et al. teaches wireless transceivers (element 1360a and element 1360b) in the endoscope and the computer for the purpose of reducing interconnection cost and complexity and isolating the sterile endoscope from non-sterile parts (column 5, line 52 - column 6, 26). Control signals are sent from the computer to the endoscope portion via the wireless transceivers. The control signals include those that are sent from drivers associated with the electronic interface (1360b) to the actuators (1310). Data is also sent from the endoscope (1300) to the computer (1354) via wireless transceivers, including 
	Banik et al. teaches the motivation of reducing interconnection cost and complexity and isolating the sterile part from non-sterile part with respect to wireless transceivers. "[A] single use endoscope ... avoids the costs associated with sterilization and re-use, as well as a wireless interface with a web-enabled personal computer 1502 that provides inventory control and manufacturing scheduling so that just-in-time delivery mechanisms can be employed to reduce inventory size, and thereby save the costs associated with inventory size... the endoscope is a single-use device that comes packaged in a sterile container. The endoscope in its container is then brought in close proximity to the web-enabled personal computer or workstation 1502. The wireless interface between the computer and the endoscope can operate through the packaging. This enables the computer to register the endoscope by serial number in a database 1512 to which the computer 1502 is coupled over a network 1510, such as the Internet. The database 1512 maintains records of manufacturing, date, patient information, total hospital inventory, other scheduled operations involving endoscopes, and so forth." (Banik et al., columns 5-7; Please refer to these cited part for the full details).
	Banik additionally discloses that wireless interfaces are available from a number of sources, including Bluetooh wireless interfaces available from Motorola as well as IEEE 802.11b wireless interfaces available from Cisco, Apple, and Lucent (col. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll et al., by adding a first wireless transceiver to the instrument holder and a third wireless transceiver to the manipulator arm, where the first wireless transceiver being configured to communicate wirelessly with a third wireless transceiver disposed in the manipulator arm, wherein the wireless interfaces are Bluetooth or IEEE 802.11b, thereby relaying the information from the surgical instrument to manipulator arm and vice versa, as taught by Banik, for the purpose of 
Additionally, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify wired connections between the claimed features in Moll et al. (between the manipulator arm and the carriage link in the insertion axis mechanism; between the carriage link and the surgical instrument; between the manipulator arm and the surgical instrument via the carriage link) to include wireless connections (between control systems and surgical instrument/endoscope) taught by Banik because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, wired connections and wireless connections perform the same general and predictable functions, the predictable function being transferring data communication. Since each individual element and its function are shown in the prior art, albeit shown in separate references the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of wired connections by replacing it with wireless connections. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Moll as modified by Banik is silent regarding the instrument holder including a second wireless transceiver; a surgical instrument having a fourth wireless transceiver configured to communicate wirelessly with the second wireless transceiver, wherein the instrument holder is configured to provide power wirelessly to the surgical instrument mounted to the instrument holder with a sterile drape disposed therebetween, wherein wireless communication between the first wireless transceiver and the third wireless transceiver is performed via a first wireless medium, and wireless communication between the second wireless transceiver and the fourth wireless transceiver is performed via a second wireless medium, the second wireless medium being different than the first wireless medium.
Banik further discloses a battery that provides power to the wireless transceiver (abstract). 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Moll as modified by Banik, by adding a power supply section, or a primary transformer part, in the communication device and a power receiver section, or a secondary transformer part, in the surgical instrument, wherein the instrument holder is configured to provide power wirelessly via magnetic inductive coupling to the surgical instrument mounted to the instrument holder with a sterile drape disposed therebetween, and by adding a second wireless transceiver to the instrument holder and a fourth wireless transceiver to the surgical instrument configured to communicate wirelessly with the second wireless transceiver via inductive coupling, wherein wireless communication between the first wireless transceiver and the third wireless transceiver is performed via a first wireless medium (Bluetooth or IEEE 802.11b), and wireless communication between the second wireless transceiver and the fourth wireless transceiver is performed via a second wireless medium (inductive coupling), the second wireless medium being different than the first wireless medium, as taught by Gazdzinski, for the purpose of providing power to the surgical instrument in an isolated environment wirelessly (col. 24) and transmitting data between the surgical holder and the surgical instrument wirelessly (col. 22 – col. 23); and by adding a battery that provides power to the first and second wireless transceivers, as taught by Banik, for the purpose of powering the wireless transceivers wirelessly to reduce interconnection cost and complexity (col. 5). 
Should Applicant disagree about Gazdzinski disclosing the instrument holder configured to provide power wirelessly to the surgical instrument mounted to the instrument holder with an electrically-isolating and sterile drape disposed therebetween, the following rejection is relied upon. 
Watkins discloses a surgical system (abstract) and teaches inductive coupling used to connect RF power source 157 (FIG. 2) to ablative device 190. A sterile barrier 222 is placed between the RF power source 157 and the non-operating (proximal) end 224 of ablative device 190. Conductors 210 and 220 are terminated in coil 226 which is inductively coupled to a surrounding coil 228 on the other side of the sterile barrier 222 (fig. 2, fig. 4, col. 4, lines 42-64). Watkins discloses the RF power source 157 capable of wirelessly providing power to the ablative device 190 with an electrically-isolating and sterile barrier disposed therebetween. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Moll as modified by Banik, and Gazdzinski, by adding a power source and a primary transformer part to the instrument holder and a secondary transformer part to the surgical instrument such that the instrument holder is configured to provide power wirelessly to the surgical instrument mounted to the instrument holder via magnetic inductive coupling with the electrically-isolating and sterile drape disposed therebetween, as taught by Watkins, for the purpose of maintaining a sterile barrier between the surgical device and the power source and providing power to the surgical instrument in an isolated environment (fig. 2, fig. 4, col. 4, lines 42-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, May 4, 2021Examiner, Art Unit 3792




/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792